department of the treasury internal_revenue_service washington d c feb 20142001' tax_exempt_and_government_entities_division uniform issue list legend taxpayer a irab financial_institution c financial_institution d irae amount dear this letter is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you have request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts nd representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he took a distribution of amount from ira taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by code sec_408 was due to his medical_condition which impaired his ability to manage his financial affairs taxpayer a further represents that amount has not been used for any other purpose 201420021' taxpayer a maintained ira b an individual_retirement_account ira under sec_408 of the code taxpayer a represents that on date in order to consolidate his accounts and simplify his life he closed ira b by withdrawing amount taxpayer a intended to transfer amount to an ira at financial_institution d where he maintained his checking account several certificates of deposit and a safety deposit box on date after the 60-day rollover period taxpayer a completed the rollover by opening ira e at financial_institution d while accepting the rollover a manager at financial_institution d informed taxpayer a that his 60-day rollover deadline had expired taxpayer a represents that he has been diagnosed with bipolar disorder and receives social_security disability as a result of this diagnosis during the 60-day rollover period taxpayer a experienced depression which prevented him from properly managing his financial affairs the ruling_request is supported by a letter from his psychiatrist that explains taxpayer a's medical_condition and the medications he was taking during this period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 d i of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december are eligible for the waiver under sec_408 i of the code revproc_2003_16 2003_4_irb_359 january provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to his medical_condition which impaired his ability to manage his financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to taxpayer's contribution of amount into ira d on date such contribution will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at sincerely yours 14_ tj manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
